The sole question raised on this appeal is whether a local act to establish a board of revenue in Walker County, in lieu of a county commission, approved July 31, 1935, Local Acts, 1935, p. 131, is unconstitutional and void.
The act is challenged on the ground that the act as passed was a departure, in substance, from the published notice under section 106 of the Constitution of Alabama.
The same question was presented and considered in the companion case of J. M. Gray v. Travis Johnson, Treasurer, post, p. 405, 179 So. 221, this day decided.
This cause is affirmed on the authority of that decision.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.